Case: 20-50761     Document: 00516045451         Page: 1     Date Filed: 10/06/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 October 6, 2021
                                  No. 20-50761                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Daverne Michael Foy,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 1:17-CR-172-1


   Before Southwick, Graves, and Costa, Circuit Judges.
   Per Curiam:*
          Daverne Michael Foy, federal prisoner # 56455-080, moves for leave
   to proceed in forma pauperis (IFP) in his appeal of the denial of his motion
   for compassionate release under 18 U.S.C. § 3582(c)(1)(A). He also moves
   for the appointment of counsel. Foy contends that the district court abused


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50761      Document: 00516045451            Page: 2   Date Filed: 10/06/2021




                                      No. 20-50761


   its discretion in denying § 3582(c)(1)(A) relief by failing to consider his
   chronic respiratory ailments and his associated higher risk of contracting
   COVID-19 while incarcerated. He also asserts that courts have the authority
   to look “beyond the specific criteria laid out in [the U.S.S.G.] § 1B1.13”
   policy statement.
          By moving in this court to proceed IFP, Foy challenges the district
   court’s certification that his appeal is not taken in good faith. See Baugh v.
   Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Our inquiry into Foy’s good faith
   “is limited to whether the appeal involves legal points arguable on their
   merits (and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th
   Cir. 1983) (internal quotation marks and citation omitted).
          Foy fails to show an arguable abuse of discretion in the denial of
   compassionate release. See id.; see also United States v. Chambliss, 948 F.3d
   691, 693 (5th Cir. 2020). Foy argues that the district court failed to consider
   his health concerns, but the court denied relief after a complete review of the
   motion on the merits. In addition, although it is true that the policy statement
   in § 1B1.13 applies to motions filed by the Director of the Bureau of Prisons
   and does not bind a district court considering a prisoner’s own motion for
   compassionate release, see United States v. Shkambi, 993 F.3d 388, 392-93
   (5th Cir. 2021), the district court in this case did not indicate that it was
   bound by the policy statement. Moreover, it made detailed findings about
   the 18 U.S.C. § 3553(a) factors, determining that they weigh against granting
   a sentence reduction. See Chambliss, 948 F.3d at 693-94 (affirming the denial
   of compassionate release based on the § 3553(a) factors). In light of this, Foy
   fails to raise a nonfrivolous issue.
          Accordingly, we DISMISS Foy’s appeal as frivolous and DENY the
   motion to proceed IFP on appeal. See Baugh, 117 F.3d at 202 & n.24; 5th
   Cir. R. 42.2. We also DENY the motion to appoint counsel.




                                           2